DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-9 and 19-20 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the special technical feature of the amended claims is not found in the previously cited reference.  This is not found persuasive because of the grounds of rejection set forth below which establish that the claims as amended lack special technical feature as well.
Claims 10-14 and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Note in particular that the specification at page 8 in the brief description of the drawings appears to describe figure 2 as being a 2-d view of the structure of figure 1. Figure 1 is designated in the drawing sheets as prior art.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as 
Specification
The disclosure is objected to because of the following informalities: The specification on page 1 refers to the claims.  
Appropriate correction is required.
Claim Objections
Claims 1-9 and 19-20 are objected to because of the following informalities:  The claims contain a generally inconsistent preamble. See for example claim 1 providing “Method…”, claim 2 providing “Method”, and claim 19 providing “The method”. Correction with use of “A method…” for independent claim 1 and “The method” for dependent claims 2-9 and 19-20 is recommended.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “the chips”, “the machining process”, “the accumulation”, “the downhill force”, and “the supporting surface” all lack proper antecedent basis.
Regarding claim 2, the recitation of “the discharge direction” lacks proper antecedent basis.
Regarding claim 3, the recitations of “two consecutive deflection points” and “two consecutive first regions” create confusion as to whether these are taken from the larger sets of “first regions” and “at least two deflection points” previously recited or whether they are in addition thereto.
Regarding claim 5, the recitation of “a plurality of support withdrawal points” creates confusion. Are these in addition to or inclusive of the “at least one point at which the supporting surface of the discharged chips…”?
Regarding claim 6, the recitation of “each deflection point” lacks clear antecedent basis. There was no previous recitation of a plurality of deflection points. (note also the phrasing if there were a previous recitation of “deflection points” for example would be “each of the deflection points”).
Regarding claim 6, the recitation of “a support withdrawal point” creates confusion as to whether or not this is the same or different from the “at least one point…” of claim 1 and whether or not this is one of the plurality of support withdrawal points of claim 5.

Regarding claim 8, the recitation of “a support withdrawal point” creates confusion as to whether or not this is the same or different from the “at least one point…” of claim 1.
Regarding claim 19, the recitation of “said workpiece comprises toothing on a workpiece” renders the claims indefinite as it is unclear whether the phrasing is intended to provide that the toothing is a tooling on the workpiece or tool marks on the workpiece.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, and 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Takehani et al. (JP 61-297050 A), see attached English language machine translation.
Regarding claim 1, Takehani provides in at least figures 1-7 a method for the chip-removing production or machining of a workpiece by means of a machining tool in which method a liquid which mixes and accumulates with the chips produced during the machining process is used for lubricating and/or cooling the machining process (technical field, page 1 extending into page 2), and in which the chips are discharged from the accumulation, counter to the downhill force, along a discharge path by means 
Regarding claim 2, Takehani further provides wherein the magnetic force is effected by first regions which move along the discharge path in the discharge direction and have a strong magnetic field, which first regions are separated by second regions which have a lower magnetic field (purpose of the invention, see page 1 into page 2 up to line 50).
Regarding claims 5-6, Takehani further provides a plurality of support withdrawal points (38) that are also the deflection points (see also figure 2).
Regarding claim 7, Takehani further provides the return-flowing liquid feeds into a return-flow chamber (40), and the discharge path (vertical flow path of chips) is separated from one or more openings by a barrier (32 closes opening into frame 12).
Regarding claim 8, Takehani further provides in which one or more portions are provided in which liquid flowing back from a deflection point flows back, spatially separated from and parallel to a liquid flowing back from a deflection point which is subsequent in the discharge direction (flow back/return portions 48), wherein the 
Regarding claim 9, Takehani further provides which the barrier is formed by a base portion (32).
Regarding claims 19-20, Takehani provides tooth-based machining tools working workpieces (see technical field of invention, i.e. cutting machines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehani et al. (JP 61-297050 A), see attached English language machine translation.


Regarding claim 3, Takehani further provides in which at least two deflection points (24) are provided along the discharge path (see figure 2). Takehani does not expressly provide the ratio of the spacing between two consecutive deflection points in the discharge direction to the spacing between two consecutive first regions in the discharge direction is less than 1/(1+ya), where the factor y is at least 1/5 and a is the ratio of the speed of the movement of the first regions to the return-flow speed of the liquid. However, the particular ratio as claimed is not established as providing any particular benefit or having any particular criticality. It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified the dimensions and thus the spacing ratio to provide for an optimal separation system to improve chip separation and fit the particular size of the machining environment. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 4, Takehani further provides in which said at least two consecutive deflection points are the first deflection points along the discharge path (see figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759